Filed 8/22/16 In re Raul O. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re RAUL O., a Person Coming Under                                          2d Juv. No. B266705
the Juvenile Court Law.                                                     (Super. Ct. No. 1396175)
                                                                             (Santa Barbara County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

RAUL O.,

     Defendant and Appellant.


                   Raul O., a juvenile, appeals entry of a criminal protective order issued
pursuant to Penal Code section 1203.097. The People agree. Accordingly, we reverse
and remand to the juvenile court.
                                                        FACTS
                   On August 11, 2015, a juvenile wardship petition (Welf. & Inst. Code,
§ 602, subd. (a)), and a notice of juvenile probation violation (Welf. & Inst. Code, § 777,
subd. (a)) were filed against appellant. The wardship petition alleged that appellant
committed misdemeanor battery against Jane Doe (Pen. Code, § 243, subd. (e)(1)) and
misdemeanor vandalism (Pen. Code, § 594, subd. (b)(2)(A)). On August 20, 2015,
appellant admitted count 2. Count 1 was dismissed with a Harvey waiver and the
probation violation allegation was dismissed.
              On September 2, 2015, the juvenile court signed and filed a domestic
violence criminal protective order pursuant to Penal Code section 1203.097. The order
prohibits appellant from having any contact with Jane Doe.
                                       DISCUSSION
              Appellant argues that the criminal protective order exceeded the juvenile
court’s jurisdiction. He is correct.
              Penal Code section 1203.097, subdivision (a), states: “If a person is
granted probation for a crime in which the victim is a person defined in [s]ection 6211 of
the Family Code, the terms of probation shall include all of the following . . . .” Under
the express terms of the statute, a judge may only issue a criminal protective order in
cases in which a criminal matter is pending before the court.
              Appellant is a minor and a ward of the juvenile court. Welfare and
Institutions Code section 203 provides that juvenile delinquency proceedings are not
criminal proceedings. Our Supreme Court has so held. (In re Derrick B. (2006) 39
Cal. 4th 535, 540 [adjudications under Welfare and Institutions Code section 602 are not
criminal convictions].)
              Juvenile courts are limited to the issuance of juvenile protective orders in
cases involving domestic violence. (See Welf. & Inst. Code, § 213.5.) California Rules
of Court, rule 5.630 specifies the procedure and form to be used. Subdivision (f)(2) of
that rule states: “The order after hearing must be prepared on Restraining Order-Juvenile
(form JV-255).” Rules of Court are legally binding as procedural statutes to the extent
not inconsistent with statutory or constitutional law. (R.R. v. Superior Court (2009) 180
Cal. App. 4th 185, 205.)




                                             2
                                     DISPOSITION
             The juvenile court’s order issuing an adult protective order is reversed and
the matter is remanded for further proceedings consistent with this opinion.
             NOT TO BE PUBLISHED.




                                         TANGEMAN, J.

We concur:



             GILBERT, P. J.




             YEGAN, J.




                                            3
                                Arthur A. Garcia, Judge

                        Superior Court County of Santa Barbara

                          ______________________________


             Joshua Schraer, under appointment by the Court of Appeal, for Defendant
and Appellant.
            Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Steven D.
Matthews, Supervising Deputy Attorney General, and Analee J. Brodie, Deputy Attorney
General, for Plaintiff and Respondent.